UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

IRA R. BANKS AND
VERNA BANKS,

Plaintiffs, Case No. 2:20-CV-01437-JPS

Vv.
US BANK TRUST ASSOCIATION, ET. AL.,

Defendants.

 

OBJECTION OF GRAY & ASSOCIATES, L.L.P. TO PLAINTIFFS’ MOTION FOR
DEFAULT JUDGMENT

 

Defendant, Gray & Associates, L.L.P. f/k/a Gray & End, L.L.P., objects to the Plaintiffs’
Motion for Default Judgment, and in support of its objection, alleges as follows:
1. The Defendant filed a Motion to Dismiss on February 11, 2021 pursuant to Federal
Rule of Civil Procedure 12(b)(6). (Dkt. No. 5).
2. Pursuant to Federal Rule of Civil Procedure 12(a)(4), the filing of the Motion to
Dismiss alters the answer period as follows:
(A) if the court denies the motion or postpones its
disposition until trial, the responsive pleading
must be served within 14 days after notice of the
court's action; or
(B) if the court grants a motion for a more definite
statement, the responsive pleading must be served
within 14 days after the more definite statement is
served,

3. The Court has not yet issued a decision with respect to the Defendant’s Motion to

Dismiss. Consequently, the Defendant is not in default because the answer period has

Case 2:20-cv-01437-JPS Filed 05/21/21 Page 1of3 Document 32
not expired since none of the triggering events under Federal Rule of Civil Procedure

12(a)(4) have occurred.

WHEREFORE, the Defendant requests that the Court deny the Plaintiffs’ motion for
default judgment, grant the Defendant’s motion to dismiss with prejudice filed on February 11,
2021 and any such further relief as the Court may deem to be just and equitable under the

circumstances.

gt
Respectfully submitted this Z| day of May, 2021.

  
  

GRAY & ASSOCIAT

Wy

Christopher C. Drout —/

State Bar No. 1049882

GRAY & ASSOCIATES, L.L.P.
16345 West Glendale Drive
New Berlin, Wisconsin 53151
Phone: (414) 224-8404

Fax: (414) 224-1279

Email: cdrout@gray-law.com

 

Case 2:20-cv-01437-JPS Filed 05/21/21 Page 2 of3 Document 32
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

IRA R. BANKS AND
VERNA BANKS,
Plaintiffs,
Vv. Case No.  2:20-CV-01437-JPS

US BANK TRUST ASSOCIATION, ET. AL.,

Defendants.
CERTIFICATE OF SERVICE

Thereby certify that on May 21, 2021, I electronically filed the following documents
using the CM/ECF System for the Eastern District of Wisconsin:

- Objection of Gray & Associates, L.L.P. to Plaintiffs’ Motion for Default
Judgment

The CM/ECF System will electronically send notification of such filings to the registered
participants as identified on the Notice of Electronic Filing.

Additionally, paper copies will be sent via U.S. Mail to those indicated as non-registered
participants on the Notice of Electronic Filing, including, but not limited to the following:

Ira R. Banks
3321 N 21" St.
Milwaukee, WI 53206

Verna Banks
3321 N 21" St.
Milwaukee, WI 53206

6+
Dated this 2‘ day of May, 2021. GRAY & ASSOCIATES, L.L&-

» CAC

Christopher C. Drout

State Bar No. 1049882

16345 West Glendale Drive
New Berlin, Wisconsin 53151
Phone: (414) 224-8404

Fax: (414) 224-1279
Email: cdrout@gray-law.com

 

Case 2:20-cv-01437-JPS Filed 05/21/21 Page 3 of3 Document 32
